By the Court:
The judgment was rendered, or at least entered by the Clerk-in form, against the proper defendants, and there is no question but that it is for the recovery of the proper prem*654ises, but- it seems that the names of some of the plaintiffs appearing in the amended complaint were omitted in the entry of judgment. We see in this circumstance, however, no ground for a motion to vacate the judgment, as was attempted upon the part of the defendants.
If the circumstances of the case are such as to make it worth while for either party to move to amend the entry of judgment in respect to the enumeration of parties plaintiff, the Court below would doubtless permit the amendment in that respect to be made.
Order affirmed. Remittitur to issue forthwith.